 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ERNEST O'NEIL RAHKIN BROCK,                       No. 1:18-cv-01615-DAD-EPG
12                       Plaintiff,
13           v.                                         ORDER GRANTING STIPULATED
                                                        REQUEST TO MODIFY SCHEDULING
14    COUNTY OF FRESNO on behalf of                     ORDER
      FRESNO COUNTY SHERIFF'S
15    DEPARTMENT,                                       (ECF No. 46)
16                       Defendant.
17

18          On May 3, 2021, the parties filed a stipulated request to modify the scheduling order.

19   (ECF No. 46). This is the parties’ fourth such request. (See ECF Nos. 17 (stipulated first request),

20   19 (granting ECF No. 17), 26 (minute order noting second request, which was for an informal

21   conference regarding scheduling issues), 27 (granting second request), 31 (stipulated third

22   request), 33 (granting third request)). The Court also held a telephonic status conference on

23   February 10, 2021, regarding the difficulties the parties were having with conducting Rule

24   30(b)(6) depositions. (See ECF Nos. 42 (joint status report), 44 (minutes of status conference)).

25   The parties subsequently informed the Court they had met and conferred and resolved their issues

26   with the Rule 30(b)(6) depositions and did not require a motion to compel hearing.

27          The parties’ fourth request concerns delays in depositions. The parties state that Defendant

28   has identified seven Rule 30(b)(6) deponents, and five of the depositions have been taken.
                                                       1
 1   Plaintiff needs to take the other two Rule 30(b)(6) depositions and the deposition of Assistant

 2   Sheriff Stephen McComas. Defendant intends to depose Plaintiff and his family members after

 3   Plaintiff finishes taking depositions.

 4          The Court finds good cause to extend deadlines. However, the Court considers the dates

 5   below firm. In addition, although the parties requested not to move the pretrial conference or trial,

 6   the Court will continue those dates as the parties have modified the dispositive motion filing

 7   deadline date.

 8          Accordingly, IT IS HEREBY ORDERED that the Court’s Scheduling Order is hereby

 9   modified as follows:

10                Event                           Deadline                    Amended Deadline
      Non-Expert Discovery                      May 14, 2021                    July 16, 2021
11    Designation of Expert                     June 4, 2021                   August 6, 2021
      Witnesses
12
      Rebuttal Designation of                    July 5, 2021                   August 31, 2021
13    Expert Witnesses
      Expert Discovery                          July 30, 2021                  September 30, 2021
14    Deadline to File Dispositive             August 31, 2021                  October 29, 2021
      Motions
15    Pre-Trial Conference               February 7, 2022 at 1:30 p.m.     April 4, 2022 at 1:30 p.m.
      Trial                               April 22, 2022 at 8:30 a.m.      June 7, 2022 at 8:30 a.m.
16

17
     IT IS SO ORDERED.
18

19      Dated:        May 4, 2021                               /s/
                                                        UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28

                                                       2
